Citation Nr: 0503485	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.   Service records confirm the veteran's combat 
participation.  He received the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for the benefit sought on 
appeal.

The record discloses the veteran submitted additional 
evidence in support of his claim during an August 2004 
hearing.  He also submitted a waiver of RO consideration of 
this evidence at that time.  See 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's currently diagnosed hepatitis C is not 
shown to be causally or etiologically related to service. 


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in November 2001, prior to the May 2002 
adjudication, informed him of the elements needed to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, this letter informed the appellant what evidence 
and information VA would be obtaining.  It further explained 
that VA would make reasonable efforts to help him get 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The appellant was advised to send VA any relevant 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disabilities.  There is no 
indication of any outstanding records, identified by the 
appellant, which have not been obtained relative to the claim 
for service connection.  The Board finds that its duty has 
been met and that VA has made reasonable efforts to obtain 
records identified by the appellant.  The Board concludes 
that additional development action by the RO is not warranted 
with respect to the issue of entitlement to service 
connection for hepatitis C.

Service Connection

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  Under that statute, in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence as discussed above.  See 
also 38 C.F.R. § 3.304(d) (2003).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003). VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The record confirms that the veteran engaged in combat while 
serving in Vietnam. None of his service medical records, 
however, lists a diagnosis of hepatitis or any of the risk 
factors commonly associated with hepatitis C during service, 
namely a blood transfusion, hemodialysis, accidental exposure 
while a health care worker, or various kinds of percutaneous 
exposure such as body piercing, tattoos or acupuncture with 
non-sterile needles.  Service medical records note the 
veteran had multiple tattoos on entrance examination.  These 
records also show the veteran was treated for superficial 
lacerations due to shell fragment wounds to the left shoulder 
and upper arm.

VA outpatient records document diagnosis and treatment of 
hepatitis C from 1999 to 2001.  The veteran was noted to have 
had previous exposure to hepatitis B, although liver and 
spleen scan were unremarkable.  These treatment records also 
note the veteran's history was significant for past alcohol 
and intravenous (IV) drug abuse that he discontinued after 
service.  The veteran denied high risk sexual activity, blood 
transfusions, history of liver disease, and occupational 
exposure to blood borne pathogens.  This history is 
consistent with that noted in VA psychiatric reports in which 
the veteran reported a history of IV drug abuse that he 
discontinued after service.  

The veteran underwent a VA examination in May 2002 to 
determine the etiology of his hepatitis C.  The examination 
report indicates that the examiner reviewed the claims file 
and interviewed the veteran at the time of the examination.  
The examiner noted that the veteran reported he was first 
diagnosed with hepatitis in 1988, although he did not undergo 
clinical workup.  He was unable to recall the type of 
hepatitis diagnosed at that time.  He was next diagnosed with 
hepatitis C in 1998 at a VA medical facility, and refused 
treatment at that time.  The veteran denied any knowledge of 
how he contracted hepatitis, and denied any transfusions or 
IV drug use.  The veteran reported he obtained his tattoos 
while in service, but after he returned stateside.  The 
examiner noted the record documented a history of alcohol and 
IV drug abuse.  The diagnostic impression was hepatitis C, 
status unknown, etiology unknown.  Regarding the etiology of 
this condition, the examiner opined the veteran "contracted 
it in drug use and not from any transfusion in Vietnam, even 
though [the veteran] denies today that he ever used any 
intravenous drugs."  In an addendum to this report, the 
examiner noted that laboratory studies were consistent with a 
diagnosis of chronic active hepatitis C.

During an August 2004 hearing, the veteran stated he was 
first diagnosed with hepatitis by a private physician in 1989 
while in Florida.  It was his contention he contracted 
hepatitis while in service when treated for shell fragment 
wounds.  Although he was unable to recall with certainty that 
a transfusion was given, it was his belief that he received a 
blood transfusion.  Alternately, the veteran indicated that 
he was potentially exposed to contaminated blood through 
transport of wounded soldiers.  With regard to other risk 
factors, the veteran acknowledged he had engaged in drug use 
but denied any intravenous drug use.  The veteran also 
explained he did not receive tattoos until after entering 
service, contrary to notations contained in service medical 
records.  He submitted lay statements from his wife and 
sisters attesting to his lack of tattoos prior to service.

While the evidence clearly shows the veteran has been 
diagnosed as having hepatitis, the evidence fails to 
demonstrate an in-service occurrence of hepatitis or any risk 
factor for hepatitis, or evidence of a nexus between the 
current disability and an in-service disease or injury.  The 
Board finds that the evidence indicates that the veteran 
contracted hepatitis C as a result of his history of IV drug 
abuse.  Notably, the veteran has acknowledged his history of 
drug use in service and thereafter.  The Board places 
significant probative value on this opinion, as it was based 
on a review of the entire record and has not been 
contradicted by any medical evidence.  The Court has held 
that the adoption of an expert medical opinion may satisfy 
the Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Here, 
the VA examiner interviewed the veteran and examined the 
claims file prior to rendering his opinion in this matter.

The veteran has alleged he contracted hepatitis either as a 
result of a blood transfusion during service or exposure to 
contaminated blood during the transport of wounded soldiers.  
The evidence fails to confirm the veteran's receipt of a 
blood transfusion or his service in the transport of the 
wounded.  Nevertheless, the Board notes that the veteran 
participated in combat, and therefore accepts his statements 
that he was exposed to blood during battle.  However, the 
reduced evidentiary burden for combat veterans under 38 
U.S.C.A. § 1154(b) only applies to the issue of service 
incurrence and not to the nexus issue, which generally 
requires competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Regarding his tattoos, the veteran maintains he received 
tattoos only after his entry into service.  This is refuted 
by the evidence of record, which documents multiple tattoos 
upon entry into active duty.  The medical evidence 
overwhelmingly outweighs the testimony of the veteran and 
statements of others on this point, and renders the testimony 
not credible.

In conclusion, since the evidence shows that the veteran most 
likely contracted hepatitis C as a result of IV drug abuse, 
the Board can only conclude that the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 7-99; 
VAOPGCPREC 2-98 (payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse is 
precluded by law.)  Despite the veteran's statements that he 
contracted hepatitis C during service, his statements alone 
are insufficient to prove his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  In this case, the Board finds there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies, and the 
appeal is denied.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


